2019 IL App (3d) 170185

                                Opinion filed July 11, 2019
     _____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                   2019

     THE PEOPLE OF THE STATE OF            )    Appeal from the Circuit Court
     ILLINOIS,                             )    of the 10th Judicial Circuit,
                                           )    Peoria County, Illinois.
           Plaintiff-Appellee,             )
                                           )    Appeal No. 3-17-0185
           v.                              )    Circuit No. 16-CF-264
                                           )
     WILLIAM GRANT,                        )    The Honorable
                                           )    John P. Vespa,
           Defendant-Appellant.            )    Judge, presiding.
     ____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Presiding Justice Schmidt and Justice Lytton concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                OPINION

¶1          After a jury trial, defendant, William Grant, was convicted of home invasion (720 ILCS

     5/19-6(a)(1) (West 2016)) and was sentenced to 24 years in prison. Defendant appeals his

     conviction and sentence, arguing that the trial court erred in (1) granting the State’s midtrial

     request to remove the lone African American juror from the jury for cause and (2) considering a

     fact inherent in the crime of which defendant was convicted as a factor in aggravation in

     defendant’s sentencing. We affirm the trial court’s judgment.

¶2                                         I. BACKGROUND
¶3           In April 2016, defendant, who is African American, was charged with home invasion

     (two counts), attempted aggravated criminal sexual assault, and certain other related offenses for

     allegedly breaking into a home in Peoria, Illinois, and attempting to sexually assault a person

     who was staying at the residence. Four months later, in August 2016, defendant’s case proceeded

     to a jury trial. The jury was selected with one African American juror, Juror B., on the jury.

¶4           Following opening statements, outside the presence of the jury, the trial court noted that

     two of the jurors were starting to fall asleep. The trial court stated:

                             “Okay. I’m gonna make a record of this then too. It’s 10:00 in the

                     morning. At 9:40, less than one half an hour of—of time being on the—being in

                     the jury box I noticed a juror starting to nod off, starting to fall asleep, and I told

                     the lawyers about it, indicated which juror it is, and it is Juror [B.].

                             And I see his eyelids going more and more towards closing, and as—as

                     that’s happening, his head starts lowering. That whole thing is only maybe five

                     seconds, and I cannot say that he ever fell asleep.

                             And, in fact, I don’t think he did ever fall asleep, but I’m thinking at 9:30

                     in the morning he’s like that, it worries me then about his ability to stay awake the

                     entire morning.

                             And by the way, the juror sitting right in front [Juror C.] was doing the

                     same thing, but nowhere near as much as [Juror B.] so I’m gonna be keeping my

                     eye on—on both of them.”

¶5           After the testimony of the State’s first witness, the alleged victim of the attempted sexual

     assault, the trial court took a recess. Outside the presence of the jury, the prosecutor informed the

     trial court that he had asked a victim witness advocate who was employed by the Peoria County


                                                       -2-
     State’s Attorney’s Office to watch Juror B. during the victim’s testimony. According to the

     prosecutor, the advocate indicated that Juror B. was sleeping for a large and significant portion

     of the victim’s testimony. The trial court stated that it had been “keeping an eye” on Juror B.

     during the testimony but it had not noticed him sleeping. The advocate told the trial court that

     Juror B. was nodding off and that he had lowered his head down and jolted awake during the

     testimony. The advocate stated further that Juror B.’s tablet had slid off his lap onto the floor two

     or three times and had attracted the attention of other jurors. Defendant’s attorney indicated that

     he did not see Juror B.’s conduct because he was paying attention to the witness and commented

     that, before the trial court considered removing Juror B., it was important for the court to actually

     establish that Juror B. was sleeping. The trial court stated repeatedly that it had complete faith in

     the advocate’s credibility and noted that there easily could have been times where Juror B. had

     done what the advocate claimed but the trial court had not seen it because the trial court was

     watching the witness testify a lot of the time and was also watching the lawyers and all of the

     jurors. The trial court checked to see if the courtroom security cameras had recorded the

     complained-of conduct but was told that the security cameras did not record the jurors. After

     some further discussion, the trial court found that Juror B. had been sleeping.

¶6          On the State’s motion and over defendant’s objection, the trial court dismissed Juror B.

     from the jury for cause. Defendant moved for a mistrial, and the trial court denied that request. In

     denying defendant’s request for a mistrial, the trial court stated that, based upon its own

     observations coupled with the observations of the advocate, it had concluded that Juror B. was

     sleeping and that it had removed Juror B. from the jury for that reason.

¶7          Defendant reminded the trial court that Juror C. had been falling asleep as well. The trial

     court commented that Juror C. “was only doing the eyelids getting heavy thing, nowhere near the


                                                     -3-
     extent that [Juror B.] was doing” but stated that it was worried about Juror C. and that it was

     going to instruct the jurors that they should all stay awake. When the jury was brought back into

     the courtroom, the trial court instructed the jurors that it expected the jurors to stay away during

     the trial. The trial then proceeded, and defendant was eventually found guilty of home invasion. 1

¶8          A presentence investigation report (PSI) was ordered, and the case was scheduled for a

     sentencing hearing. Prior to the sentencing hearing, defendant filed two posttrial motions. One

     motion was filed by defense counsel; the other was filed by defendant pro se. In the motions,

     defendant (defendant and defense counsel) argued, among other things, that defendant was

     denied a fair trial when the trial court granted the State’s motion to remove the lone African

     American juror from the jury and that the trial court applied a double standard in doing so. After

     a hearing, the trial court denied defendant’s posttrial motions. In doing so, the trial court

     commented on Juror B. falling asleep during the trial and stated that there was a big difference in

     what the court had observed between Juror B. and any other juror.

¶9          Defendant’s PSI showed that defendant was 48 years old and had a lengthy criminal

     history that spanned over 30 years. Defendant had seven prior felony convictions—four for the

     Class 4 felony offense of failing to register or to report address change as a sex offender (1998,

     2000, 2000, 2002), one for the Class 3 felony offense of failing to report address change as a sex

     offender (2009), one for the Class 2 felony offense of aggravated domestic battery (2006), and

     one for the Class X felony offense of aggravated criminal sexual assault (1987). Defendant also

     had approximately 18 prior misdemeanor convictions (not including traffic offenses), many of

     which were for resisting a police officer or correctional employee.



            1
             Defendant was actually found guilty of two counts of home invasion. A mistrial was declared on
     a remaining charge because the jury was unable to reach a verdict on that charge.


                                                      -4-
¶ 10          A sentencing hearing was held in December 2016. During the sentencing hearing, the

       State recommended to the trial court that defendant be sentenced to the maximum sentence of 30

       years in prison because of defendant’s criminal record; the circumstances of the offense

       (breaking into a person’s home, holding a knife to a woman’s throat in her own bedroom, and

       demanding that the woman take her clothes off); the need to deter others from committing the

       same offense; and the need to protect the community from defendant. In addition, the State

       suggested to the trial court that defendant’s conduct had threatened serious harm in that the

       victim awoke to find defendant on top of her and that defendant had held a knife to the victim’s

       throat in her own bedroom. Defense counsel argued that, while defendant had a number of

       previous convictions, his record did not warrant the harsh sentence advocated by the State and

       asked the court to consider a sentence in the lower portion of the sentencing range. Defense

       counsel pointed out to the court that five of defendant’s seven prior felony convictions were for

       registration offenses, that defendant’s prior Class X felony conviction was for an offense that

       took place a long time ago, and that defendant had already been punished for his prior offenses.

       Defense counsel also noted that defendant had obtained his General Education Development

       certificate, had a significant work history, and had struggled through some difficulties in his life.

¶ 11          After listening to the arguments of the attorneys, the trial court announced its sentencing

       decision. The trial court stated that it found three factors in aggravation: (1) that “defendant’s

       conduct caused or threatened serious harm with the holding [of] the knife to the throat *** of the

       victim in this case,” (2) that defendant had a history of prior criminal activity, and (3) that the

       sentence was necessary to deter others from committing the same crime. The trial court

       commented further about defendant’s criminal history, stating:




                                                       -5-
                              “Seven prior felonies is a lot to overlook, to be asked to overlook even if

                      only figuratively asked that. Seven prior felonies. One is a [sic] aggravated

                      criminal sexual assault, a Class X. Another is aggravated domestic battery, Class

                      2. The others are failures to report. I count failures to report. The legislature

                      counts them and insists that I count them. This [‘]only failures to report,[’] what

                      do you mean only I would say? Definitely do not rise to the level of an aggravated

                      domestic battery or a [sic] aggravated criminal sexual assault.”

       The trial court ultimately sentenced defendant to 24 years in prison. 2

¶ 12          Defendant filed a motion to reconsider sentence and argued that the sentence imposed

       upon him was excessive. A hearing was later held on the motion. When defense counsel finished

       his argument on the motion and before the State responded, the trial court commented:

                              “Sentencing range was six to 30 years. Day-for-day good time applies. I

                      did not have the option of probation. Defendant had seven prior felony

                      convictions, just for everybody’s information.”

       After the State made its argument on the motion, the trial court announced its ruling—that it was

       denying defendant’s motion to reconsider sentence. In doing so, the trial court stated:

                              “I said what I said between the two lawyers speaking for a reason, laying

                      out a foundation for my ruling which is to deny the Motion to Reconsider the

                      Sentence. Six-to-30-year range and you get 24 when you’ve got seven prior

                      felonies. And the situation I’ve [sic] presented with on file 16 CF 264, the one

                      that the sentencing was about, looking at my trial notes, and 24 is a fine sentence

                      that I can easily defend. So Motion to Reconsider is denied.”

              2
                The trial court imposed sentence on defendant on only one of the two home invasion convictions
       (count I) and did not impose sentence upon defendant for the other home invasion conviction (count II).
                                                        -6-
¶ 13           Defendant appealed.

¶ 14                                              II. ANALYSIS

¶ 15                                 A. Midtrial Removal of Juror for Cause

¶ 16           As his first point of contention on appeal, defendant argues that the trial court erred in

       granting the State’s midtrial request to remove the lone African American juror from the jury for

       cause. Defendant asserts first that the disparate treatment of the lone African American juror

       amounted to unconstitutional discrimination that denied defendant equal protection of the law

       because the African American juror (Juror B.) was treated differently than the other similarly

       situated juror (Juror C.) who was not African American. Second, defendant asserts that he was

       denied due process of law when the trial court granted the State undue, outsized influence over

       the composition of the jury during defendant’s trial by granting the State’s request to remove

       Juror B. from the jury for cause without any factual support and without conducting an inquiry.

       According to defendant, there was no independent evidence to support a finding that Juror B. had

       fallen asleep or that he had missed any testimony. Defendant also claims that the trial court did

       not recognize that it had the discretion to reopen voir dire and conduct an independent

       investigation of the State’s allegation of juror misconduct. Instead, defendant maintains, the trial

       court essentially delegated its authority to the State and merely adopted the State’s victim

       witness advocate’s representations that Juror B. had fallen asleep during the testimony, even

       though those representations were contrary to the trial court’s own observations. For all of the

       reasons stated, defendant asks that we reverse his conviction and that we remand this case for

       further proceedings, presumably a new trial.

¶ 17           The State argues first that defendant has forfeited this claim of error on appeal by failing

       to specifically raise it in the trial court. In the alternative, the State argues that the trial court’s


                                                        -7-
       ruling was proper and should be upheld. As for defendant’s equal protection claim, the State

       asserts that the trial court’s ruling did not deprive defendant of equal protection of the law

       because Juror B. and Juror C. were not similarly situated, as the trial court noted that Juror B.’s

       conduct was far worse than Juror C.’s. Thus, the State contends that Juror B. was properly

       dismissed for race-neutral reasons—because he was falling asleep during the presentation of the

       evidence. As for defendant’s due process claim, the State asserts that defendant’s claim should

       be rejected because it is based upon unsubstantiated statements and selective quotes from the

       record. According to the State, a fair reading of the record shows that the trial court exercised its

       discretion and made a finding, which is entitled to deference on appeal, that Juror B. was

       sleeping during the trial. Thus, the State contends, defendant was not deprived of due process of

       the law. For all of the reasons set forth, the State asks that we affirm the trial court’s judgment.

¶ 18          In reply, defendant asserts that he sufficiently raised this claim of error in the trial court

       to prevent the issue from being forfeited on appeal. Alternatively, defendant asserts that this

       court should reach the issue, nevertheless, as a matter of second-prong plain error.

¶ 19          We need not address plain error because we agree with defendant that he properly

       preserved this claim of error for appellate review. See People v. Lovejoy, 235 Ill. 2d 97, 148

       (2009) (stating that the issue raised by a litigant on appeal does not have to be identical to the

       objection raised at trial and that a court will not find that a claim has been forfeited when it is

       clear that the trial court had the opportunity to review essentially that same claim). Even though

       defendant may not have specifically referred to equal protection or due process, he raised

       essentially the same claims in the trial court when he argued that the trial court erred in granting

       the State’s request to remove Juror B. for cause, that the trial court applied an unfair double

       standard, and that he was deprived of a fair trial as a result of the trial court’s ruling. We find,


                                                        -8-
       therefore, that the forfeiture rule does not apply, and we will now address the merits of

       defendant’s first claim of error.

¶ 20          The question of whether a defendant was denied equal protection or due process by the

       trial court is a question of law that is subject to de novo review on appeal. See People v. Hollins,

       366 Ill. App. 3d 533, 538 (2006) (stating that because an equal protection claim is a

       constitutional question, the standard of review on appeal is de novo); People v. Williams, 2013 IL

       App (1st) 111116, ¶ 75 (stating that whether a defendant’s due process rights have been denied is

       an issue of law that is subject to de novo review on appeal). The equal protection clause of the

       fourteenth amendment to the United States Constitution prohibits the exclusion of any individual

       juror from a jury on account of his or her race. See U.S. Const., amend. XIV; Powers v. Ohio,

       499 U.S. 400, 404 (1991); Hollins, 366 Ill. App. at 538. Although a defendant has no right to a

       jury composed in whole or in part of persons of his own race, he does have the right to be tried

       by a jury whose members are selected using nondiscriminatory criteria. Powers, 499 U.S. at 404.

       Because the fourteenth amendment protects an accused throughout the proceedings used to bring

       him to justice, the State may not draw up its jury lists pursuant to neutral procedures but then

       resort to discrimination in other parts of the selection process. Id. at 409. An equal protection

       claim arises when a charge is made that similarly situated individuals were treated differently

       without a rational relationship to a legitimate State purpose. Kaltsas v. City of North Chicago,

       160 Ill. App. 3d 302, 305-06 (1987). To establish a claim of racial discrimination in jury

       selection, a purpose to discriminate must be present, “which may be proven by systematic

       exclusion of eligible jury persons of the proscribed race or by unequal application of the law to

       such an extent as to show intentional discrimination.” Akins v. Texas, 325 U.S. 398, 403-04

       (1945). The burden is on the defendant to establish discrimination. Id. at 400.


                                                      -9-
¶ 21          The due process clauses of the United States and Illinois Constitutions protect individuals

       from the deprivation of life, liberty, or property without due process of law. U.S. Const., amend.

       XIV; Ill. Const. 1970, art. I, § 2; People v. One 1998 GMC, 2011 IL 110236, ¶ 21; People v.

       Pollard, 2016 IL App (5th) 130514, ¶ 29. Under the case law, there are two distinct branches of

       due process analysis: substantive due process and procedural due process. Pollard, 2016 IL App

       (5th) 130514, ¶ 29. When a violation of substantive due process is alleged, such as in the present

       case, the appropriate inquiry is whether the individual has been subjected to the arbitrary

       exercise of the powers of government, unrestrained by the established principles of private rights

       and distributive justice. Id. Substantive due process requires, among other things, that there be an

       overall balance—a level playing field—between the prosecution and the defense in a criminal

       trial. See United States v. Harbin, 250 F.3d 532, 540 (7th Cir. 2001); Tyson v. Trigg, 50 F.3d
436, 441 (7th Cir. 1995); In re Detention of Kortte, 317 Ill. App. 3d 111, 115-16 (2000).

       Substantive due process, however, does not mandate that the rights or advantages granted to the

       prosecution and the defense be in absolute symmetry at every stage of a criminal proceeding,

       only that the overall total balance between each side be designed to achieve the goal of a fair

       trial. See Harbin, 250 F.3d at 540; Tyson, 50 F.3d at 441. Nevertheless, a shift at just one stage

       of a criminal trial as to the rights or advantages granted to each side might so skew the balance of

       rights or advantages in favor of the prosecution that it deprives the defendant of the right to a fair

       trial. See Harbin, 250 F.3d at 540; Tyson, 50 F.3d at 441.

¶ 22          After having reviewed the record in the present case, we find that the trial court did not

       deprive defendant of equal protection or due process by granting the State’s midtrial request to

       remove Juror B. from the jury for cause. The record clearly shows that a race-neutral reason

       existed for the removal of Juror B.—Juror B. had fallen asleep during the presentation of the


                                                       - 10 -
       evidence. Although defendant points to Juror C. as a similarly situated juror who was not

       removed, the record abundantly shows that Juror B. and Juror C. were not similarly situated. In

       fact, the trial court specifically noted that Juror C.’s level of “nodding off” was nowhere near as

       bad as Juror B.’s. Furthermore, we are not persuaded by defendant’s suggestion that the trial

       court failed to conduct a proper inquiry as to whether Juror B. had fallen asleep during the first

       witness’s testimony. The trial court obtained input from the State, the defendant’s attorney, and

       the victim advocate; checked to determine whether the jurors’ actions had been recorded by the

       security cameras; and considered its own observations before ultimately making a specific

       finding that Juror B. had fallen asleep during the testimony of the witness. Contrary to

       defendant’s assertion on appeal, there is no indication that the trial court was unaware of its

       ability to inquire further into the factual circumstances surrounding Juror B.’s conduct during the

       trial if the trial court chose to do so. Moreover, the facts in the present case do not in any way

       indicate that the trial court gave the State an improper, unfair, or outsized amount of control over

       the composition of the jury at any time during the course of the trial. Rather, the facts show that

       the trial court was required to make a difficult decision and to remove a juror for cause after that

       juror had fallen asleep during an important part of the trial. We, therefore, find defendant’s

       argument on this issue to be without merit.

¶ 23          In reaching that conclusion, we note that we are not persuaded that a different result is

       mandated by the decisions in Harbin (cited above) or People v. Brown, 2013 IL App (2d)
111228—the two main cases cited by defendant in support of his argument on this issue. Both

       Harbin and Brown involved the prosecutions’ midtrial use of a peremptory challenge (see

       Harbin, 250 F.3d at 537; Brown, 2013 IL App (2d) 111228, ¶ 1), which is not the situation

       before the court in the present case. Indeed, in both of those cases, the courts recognized,


                                                      - 11 -
       although somewhat implicitly, that the result might have been different if the juror at issue had

       been removed for cause, rather than pursuant to a peremptory challenge. See Harbin, 250 F.3d at

       539; Brown, 2013 IL App (2d) 111228, ¶ 31.

¶ 24                    B. Possible Consideration of an Improper Factor in Sentencing

¶ 25          As his second point of contention on appeal, defendant argues that the trial court erred in

       considering a fact inherent in the crime of which defendant was convicted as a factor in

       aggravation in defendant’s sentencing. More specifically, defendant asserts that the trial court

       improperly found that the threat of force underlying the incident was a factor in aggravation at

       sentencing (that the conduct caused or threatened serious harm), even though that fact was an

       element of the offense of home invasion. Defendant acknowledges that he did not properly

       preserve that claim of error for appellate review but asks that this court review the error,

       nevertheless, under the second prong of the plain error doctrine. For all of the reasons stated,

       defendant asks that we vacate his sentence and remand this case for a new sentencing hearing.

¶ 26          The State argues that the trial court did not commit plain error in sentencing defendant in

       this case and that defendant’s sentence was appropriate based upon the offense and defendant’s

       criminal history. In support of that argument, the State asserts first that even though the trial

       court mentioned the allegedly improper factor in sentencing defendant, a remand for

       resentencing is not required because the record clearly shows that the trial court did not give

       significant weight to the improper factor. Second and in the alternative, the State asserts that

       although consideration of that factor would be improper in some circumstances, it was not

       improper under the circumstances of the present case where the trial court considered the factor

       when it was considering the nature and circumstances of the offense and the degree of harm. For




                                                    - 12 -
       all the reasons set forth, the State asks that we honor defendant’s forfeiture of this issue and that

       we affirm defendant’s sentence.

¶ 27           The plain error doctrine is a very limited and narrow exception to the forfeiture or

       procedural default rule that allows a reviewing court to consider unpreserved error if either one

       of the following two circumstances is present: (1) a clear or obvious error occurred and the

       evidence in the case was so closely balanced that the error alone threatened to tip the scales of

       justice against the defendant, regardless of the seriousness of the error, or (2) a clear or obvious

       error occurred and the error was so serious that it affected the fairness of the defendant’s trial and

       challenged the integrity of the judicial process, regardless of the closeness of the evidence.

       People v. Walker, 232 Ill. 2d 113, 124 (2009); People v. Piatkowski, 225 Ill. 2d 551, 565 (2007);

       People v. Herron, 215 Ill. 2d 167, 177-87 (2005); Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967). Under

       either prong of the plain error doctrine, the burden of persuasion is on the defendant. Walker, 232
Ill. 2d at 124. If the defendant fails to satisfy that burden, the forfeiture or procedural default of

       the issue must be honored. Id. The first step in any plain error analysis is to determine whether an

       error occurred. Id. at 124-25. To do so, a reviewing court must conduct a substantive review of

       the issue. Id. at 125.

¶ 28           Whether the trial court relied on an improper factor in sentencing a defendant is a

       question of law that is subject to de novo review on appeal. People v. Abdelhadi, 2012 IL App

       (2d) 111053, ¶ 8. In general, although a trial court has broad discretion when imposing a

       sentence, it may not consider a factor that is inherent in the offense of which defendant has been

       convicted as an aggravating factor in sentencing defendant for that offense. Id. ¶ 9; People v.

       Phelps, 211 Ill. 2d 1, 11-12 (2004). Doing so would constitute an improper double enhancement.

       See Phelps, 211 Ill. 2d at 12. The rule prohibiting such double enhancements is based on the


                                                       - 13 -
       rationale that the legislature obviously already considered the factors inherent in the offense

       when setting the range of penalties for that offense and that it would be improper, therefore, to

       consider those factors once again as a justification for imposing a greater penalty. Id. The

       defendant bears the burden to establish that a sentence was based on an improper consideration.

       Abdelhadi, 2012 IL App (2d) 111053, ¶ 9. On appeal, a reviewing court will not vacate a

       sentence that was based upon an improper factor and remand for resentencing if the reviewing

       court can determine from the record that the weight placed on the improperly considered

       aggravating factor was so insignificant that it did not lead to a greater sentence. See People v.

       Heider, 231 Ill. 2d 1, 21 (2008).

¶ 29           In the present case, we need not determine whether the trial court improperly considered

       a factor inherent in home invasion when it sentenced defendant for that offense because we find

       that, even if the trial court did so, defendant’s sentence should still be affirmed because the

       record clearly shows that the trial court gave insignificant weight to that allegedly improper

       factor. 3 Although the trial court mentioned the factor as being one of the three factors it was

       considering in aggravation, it is clear from the trial court’s comments, especially those that the

       trial court made in denying defendant’s motion to reconsider sentence, that the trial court’s focus

       on the aggravating factors in sentencing was upon defendant’s criminal history and his prior




               3
                 Although the State agreed that the trial court considered a factor inherent in the offense, we
       make no such determination in this case because we have found it unnecessary to do so. We have made
       no ruling upon whether the threat of force, which may be an element of home invasion depending on how
       the offense is charged, is the same as the factor in aggravation—that defendant’s conduct caused or
       threatened serious harm. While not a determinative factor in our decision in this case, we note that our
       supreme court has indicated that it is permissible for a trial court to consider the force employed and the
       physical manner in which a victim’s death was brought about (but not the end result—the fact of the
       victim’s death) in applying the statutory aggravating factor that defendant’s conduct caused serious harm
       to the victim when sentencing a defendant for voluntary manslaughter, an offense in which serious bodily
       harm was implicit in the offense. See People v. Saldivar, 113 Ill. 2d 256, 271 (1986).
                                                         - 14 -
       felony convictions. We, therefore, reject defendant’s argument on this issue and uphold the

       sentence imposed.

¶ 30                                         III. CONCLUSION

¶ 31          For the foregoing reasons, we affirm the judgment of the circuit court of Peoria County.

¶ 32          Affirmed.




                                                    - 15 -
                                  No. 3-17-0185


Cite as:                 People v. Grant, 2019 IL App (3d) 170185


Decision Under Review:   Appeal from the Circuit Court of Peoria County, No. 16-CF-264;
                         the Hon. John P. Vespa, Judge, presiding.

Attorneys                James E. Chadd, Peter A. Carusona, and Matthew Lemke, of
for                      State Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino,
for                      Thomas D. Arado, and Richard T. Leonard, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                      - 16 -